GOULD, Circuit Judge,
dissenting:
While I agree with most of the majority opinion, I respectfully dissent from the conclusion that the third element of the primary duty rule, that Kinnear knowingly violated his duties, is adequately presented on this record. In my view, the record supports a conclusion of negligence, but not of knowing violation. As I see it, the district court’s conclusion that Kinnear knowingly violated duties, and our affir-mance of same, is based on undue speculation. I would reverse the district court’s judgment.
Just as probable as the district court’s theory of “knowing violation” is that the captain, knowing the ship was taking on water in the lazerette, might have been concerned that speed in getting to shore was more important than avoiding the increased icing that would come from speed. If we can speculate that the captain knowingly, and not merely negligently, disregarded his duties, we may just as well speculate that the captain was uncertain *1099about the rate of water increase in the lazerette or other impairment of the ship and about its effect on the ship’s stability.
This case presents a terrible tragedy: There is a tragic loss of life of captain and crew whose spirits were suddenly and finally extinguished by the frigid waters of the Bering Sea. We can do nothing about that. I decline to join the district court’s view, and the majority’s affirmance of it, because of my concern that it may be wrong, and that we are dealing with uncertainties too grave to permit the finding made by the district court.
I would not quarrel with the district court finding negligence, or in our affir-mance of a finding of negligence. It is obvious that a bad choice was made, or more than one bad choice, and the evidence was sufficient to say that the captain’s decisions were unreasonable as a matter of law. But the primary duty doctrine requires more than negligence. And absent more proof than was presented in the district court, I cannot accept the conclusion that the evidence was sufficient to show that the captain knowingly disregarded his duties.
Decision-making on the high seas in icy weather on an impaired ship will necessarily involve a balancing of risks, and it may be in such circumstances as were presented here that a threatened loss of property and life could not be surely avoided by any course. I respectfully dissent because the district court’s conclusion here that life was lost because of knowing violation of a duty consciously assumed, and not merely because of Kinnear’s negligent assessment of competing risks, is too speculative to stand. Based on the evidence in the record, we should rather believe that Kinnear more probably, than not was trying to make the best of a bad -situation, to use his best seafaring judgment to save the ship and lives of his crew.